Broyles, J.
1. This case was a suit upon a contract to pay a real-estate agent’s commissions, and the sole defense pleaded was constructive or legal fraud. The undisputed evidence shows that the defendant, by the slightest inquiry of the tenants of the property involved (and the making of such an inquiry was suggested to him by the plaintiff when they were examining the property, but this suggestion was not acted upon by the defendant, who instead voluntarily chose to rely upon the statements of the plaintiff), could have discovered the falsity of the innocently made representations of the plaintiff in regard to the renting value of the property. Under such facts, the defense was insufficient in law. Tindall v. Harkinson, 19 Ga. 448; Collier v. Harkness, 26 Ga. 362 (71 Am. D. 216); Allen v. Gibson, 53 Ga. 600; Fuller v. Buice, 80 Ga. 395 (6 S. E. 17); Thompson v. Boyce, 84 Ga. 497 (11 S. E. 353); Martin v. Harwell, 115 Ga. 156 (41 S. E. 686); Brannen v. Brannen, 135 Ga. 590 (69 S. E. 1079).
2. The sole defense being insufficient in law, the verdict for the plaintiff, for the full amount sued for, was demanded. This being true, it is unnecessary to discuss the alleged errors in the charge of the court.

Judgment affirmed.